United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4043
                                   ___________

Carl M. Jones, April D. Jones,        *
                                      *
            Appellants,               *
                                      *
     v.                               *
                                      *
ISP Minerals, Inc.,                   * Appeal from the United States
                                      * District Court for the
            Appellee,                 * Eastern District of Missouri.
                                      * [UNPUBLISHED]
     v.                               *
                                      *
Brockmiller Construction, Inc.,       *
                                      *
            Third Party Defendant.    *
                                 ___________

                             Submitted: May 8, 2000
                                 Filed: June 6, 2000
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       ISP Minerals, Inc., contracted with Brockmiller Construction, Inc., to have the
latter perform a construction job. Brockmiller employees, including Carl Jones,
performed the work on ISP's property. During the construction, Jones fell through a
skylight and was injured. He sought and received workers' compensation. He also
brought this claim against ISP, and his wife April Jones brought a related loss-
of-consortium claim. The District Court1 granted summary judgment to ISP, applying
the Missouri rule that prohibits an employee of an independent contractor from
recovering against a landowner for injuries sustained while working at a jobsite under
the possession and control of the contractor. See Matteuzzi v. Columbus Partnership,
L.P., 866 S.W.2d 128, 132 (Mo. 1993). The Joneses appeal and we affirm.

        The Joneses rely on Mullins v. Tyson Foods, Inc., 143 F.3d 1153 (8th Cir.
1998), where an independent contractor's employee slipped and fell while away from
the jobsite on his lunch break. Because the independent contractor did not have control
over the area where the employee was injured, we allowed the employee's premises
liability claim against the landowner to go forward. See id. at 1159. In this case, when
Jones fell, he was at the jobsite performing work duties under specific instructions from
his employer, and thus his fall was a risk "inherent in the contracted work," not
"unrelated to the contracted work and within the exclusive control of the landowner."
Id. Mullins is therefore inapplicable. Since ISP did not control the details of the work
project, ISP may not be held liable for Jones's injuries. See Matteuzzi, 866 S.W.2d at
132.

       The Joneses' other contentions are meritless, and further discussion of these state
law issues is unnecessary. The judgment of the District Court is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
         The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                           -2-